         Case 1:18-cv-08404-KPF Document 87 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RICATTO,

                               Plaintiff,
                                                       18 Civ. 8404 (KPF)
                        -v.-
                                                            ORDER
M3 INNOVATIONS UNLIMITED, INC.,

                               Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court understands that expert discovery and fact discovery have

concluded in this case. (See Dkt. #81, 86). Accordingly, the parties are hereby

ORDERED to appear for a status conference on February 23, 2021, at 11:00

a.m. At the appointed time, the parties shall call (888) 363-4749 and enter

access code 5123533. Please note, the conference will not be available prior to

11:00 a.m.

      By Thursday of the week prior to that conference, the parties shall

submit via e-mail (Failla_NYSDChambers@nysd.uscourts.gov) a joint letter, not

to exceed three pages. The letter should include the following information in

separate paragraphs:

      (i.)     A statement of all existing deadlines, due dates, and/or cut-off

               dates;

      (ii.)    A brief description of any outstanding motions;

      (iii.)   A brief description of the status of discovery and of any additional

               discovery that needs to be completed;
         Case 1:18-cv-08404-KPF Document 87 Filed 01/27/21 Page 2 of 2




     (iv.)   A statement describing the status of any settlement discussions

             and whether the parties would like a settlement conference;

     (v.)    A statement of the anticipated length of trial and whether the case

             is to be tried to a jury;

     (vi.)   A statement of whether the parties anticipate filing motions for

             summary judgment, including the basis of any such motion; and

     (vii.) Any other issue that the parties would like to address at the

             pretrial conference or any information that the parties believe may

             assist the Court in advancing the case to settlement or trial.

     SO ORDERED.

Dated:       January 27, 2021
             New York, New York              __________________________________
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                         2
